Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on October 13th, 2020 and October 22nd, 2020 have been considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2015/0296143).
Regarding claim 11, Kang discloses a camera module (Figs. 1, 3-7) comprising:
a housing (110);
a movable body (300), configured to move in a direction of an optical axis of the housing ([0032], “the actuator unit 200 may be configured to move the lens unit 300 in a direction of an optical axis”);
a first driving unit (210), configured to move the movable body in a direction of the optical axis ([0034], “The first actuator 210 may include an element for moving the lens unit 300 in the direction of the optical axis”);
second driving units (220), configured to move the movable body in first and second directions that intersect the optical axis ([0036], “The second actuator 220 may include an element for moving the lens unit 300 in the direction perpendicular with respect to the optical axis”);
an auxiliary yoke (claim 11, “a yoke”), formed integrally on the movable body, and configured to interact with the first driving unit and the second driving unit, to move the movable body based on the first driving unit and the second driving unit (claim 11, “a yoke mounted in the first frame, interoperating with the actuator unit, and configured to fix an initial position of a lens unit with respect to the housing unit.”); and
a first buffer member (500, as shown in Fig. 7) formed on the movable body, and configured to reduce an impactive force between the housing and the movable body ([0050], “shock absorbing member 500 may be configured to reduce collision noise caused by moving the lens unit 300 in the direction of the optical axis”).
Regarding claim 13, Kang further discloses further comprising a first ball bearing (410) disposed between the housing and the movable body (as shown in Fig. 1).
Regarding claim 14, Kang further discloses wherein the movable body (300) comprises:
a first frame (310) configured to move in a direction of the optical axis ([0049], “the first frame 310 to smoothly move the first frame 310 in the direction of the optical axis”);
a second frame (320), disposed on the first frame (as shown in Fig. 1), and configured to move in a first direction ([0049], “smoothly move the second frame 320 in a direction perpendicular with respect to the optical axis”), that intersects the optical axis; and
a third frame (330), disposed on the second frame (as shown in Fig. 1), and configured to move in a direction of the optical axis and in a second direction, that intersects the optical axis ([0049], “smoothly move the third frame 330 in another direction perpendicular with respect to the optical axis”).
Regarding claim 15, Kang further discloses further comprising a second buffer member disposed between the first frame and the second frame, and disposed between the second frame and the third frame ([0081], “For example, the second shock absorbing members 520 may be disposed between a first frame 310 a third frame 330 to reduce collision noise due to collisions between the first frame 310 and the third frame 330”).
Regarding claim 16, Kang discloses a camera module (Figs. 1, 3-7) comprising:
a first frame (310), configured to move in a direction of an optical axis ([0049], “the first frame 310 to smoothly move the first frame 310 in the direction of the optical axis”);
a second frame (320), disposed on the first frame, and configured to move in a first direction that intersects the optical axis ([0049], “smoothly move the second frame 320 in a direction perpendicular with respect to the optical axis”);
a third frame (330), disposed on the second frame, and configured to move in a second direction that intersects the optical axis ([0049], “smoothly move the third frame 330 in another direction perpendicular with respect to the optical axis”);
a cover member (350), configured to bind the second frame and the third frame to the first frame ([0046], “The cover member 350 may be configured to prevent the second frame 320 and the third frame 330 from escaping from the interior of the first frame 310”); and
one or more first buffer members (500, as show in Fig. 3), formed in the cover member, and configured to reduce impact forces between a housing and the first, second, and third frames (as show in Figs. 1, and 3-4).
Regarding claim 18, Kang further discloses further comprising a first driving unit (210) configured to drive the first frame in the optical axis direction ([0034], “The first actuator 210 may include an element for moving the lens unit 300 in the direction of the optical axis”), a second driving unit (220) configured to drive the second frame in the first direction ([0036], “The second actuator 220 may include an element for moving the lens unit 300 in the direction perpendicular with respect to the optical axis”), and a third driving unit (220) configured to drive the third frame in the second direction ([0036], “The second actuator 220 may include an element for moving the lens unit 300 in the direction perpendicular with respect to the optical axis”).
	Regarding claim 19, Kang further discloses wherein the third frame (330) is further configured to move in the direction of the optical axis ([0032], “the actuator unit 200 may be configured to move the lens unit 300 in a direction of an optical axis”, since 330 is a part of 300, 330 would move in the direction of an optical axis).
	Regarding claim 20, Kang further discloses wherein reducing the impact forces comprises absorbing the impact forces between the housing and the first, second, and third frames (500, as shown in Fig. 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2015/0296143) in view of Hatase (JP 2018173572, as evidenced by the machine translation). 
Regarding claim 1, Kang discloses a camera module (Figs. 1, 3-7) comprising:
a housing (110);
a movable body (300), configured to move in a direction of an optical axis of the housing ([0032], “the actuator unit 200 may be configured to move the lens unit 300 in a direction of an optical axis”);
configured to increase a rigidity of the movable body (as shown in Figs. 1 and 3); and
a first buffer member (500, as shown in Figs. 1 and 7), and configured to reduce an impactive force between the housing and the movable body ([0050], “shock absorbing member 500 may be configured to reduce collision noise caused by moving the lens unit 300 in the direction of the optical axis”).
Kang does not specifically disclose a reinforcing member formed integrally on one surface of the movable body, and configured to increase a rigidity of the movable body.
However Hatase, in the same field of endeavor because both teach a camera module, teaches a reinforcing member (Fig. 4, 107) formed integrally on one surface of the movable body (100), and configured to increase a rigidity of the movable body (as shown in Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Kang with the reinforcing member formed integrally on one surface of the movable body, and configured to increase a rigidity of the movable body as taught by Hatase, to improve the rigidity of the camera module. 
Regarding claim 3, modified Kang teaches as is set forth in claim 1 rejection above and Kang further discloses wherein the movable body (300) comprises:
a first frame (310) configured to move in a direction of the optical axis ([0049], “the first frame 310 to smoothly move the first frame 310 in the direction of the optical axis”);
a second frame (320), disposed on the first frame (as shown in Fig. 1), and configured to move in a first direction ([0049], “smoothly move the second frame 320 in a direction perpendicular with respect to the optical axis”), that intersects the optical axis; and
a third frame (330), disposed on the second frame (as shown in Fig. 1), and configured to move in a direction of the optical axis and in a second direction, that intersects the optical axis ([0049], “smoothly move the third frame 330 in another direction perpendicular with respect to the optical axis”).
Regarding claim 4, modified Kang teaches as is set forth in claim 3 rejection above and Kang further discloses further comprising a cover member (350), configured to engage with the first frame when the second frame and the third frame are mounted, such that the second frame and the third frame do not deviate from the first frame ([0046], “The cover member 350 may be configured to prevent the second frame 320 and the third frame 330 from escaping from the interior of the first frame 310”).
Regarding claim 5, modified Kang teaches as is set forth in claim 4 rejection above and Kang further discloses further comprising a second buffer member (500) formed on the cover member (as shown in Fig. 3).
Regarding claim 6, modified Kang teaches as is set forth in claim 3 rejection above and Kang further discloses further comprising a ball bearing (420) disposed between the first frame and the second frame, and disposed between the second frame and the third frame (430).
Regarding claim 7, modified Kang teaches as is set forth in claim 3 rejection above and Kang further discloses further comprising: a first driving unit (210), configured to move the first frame in the direction of the optical axis ([0034], “The first actuator 210 may include an element for moving the lens unit 300 in the direction of the optical axis”); and second driving units (220), configured to move the second frame and the third frame in the direction that intersects the optical axis ([0036], “The second actuator 220 may include an element for moving the lens unit 300 in the direction perpendicular with respect to the optical axis”).
Regarding claim 8, modified Kang teaches as is set forth in claim 7 rejection above and Kang further discloses wherein the first driving unit comprises: a first driving coil (212) disposed on a first surface of the housing (as shown in Fig. 1); and a first driving magnet (214) disposed on a first surface of the first frame (as shown in Fig. 1).
Regarding claim 9, modified Kang teaches as is set forth in claim 8 rejection above and Kang further discloses wherein the second driving units comprise: second driving coils (222) respectively disposed on a second surface of the housing and a third surface of the housing (as shown in Fig. 1); and second driving magnets (224) respectively disposed on a second surface of the third frame and a third surface of the third frame (as shown in Fig. 1).
Regarding claim 10, modified Kang teaches as is set forth in claim 9 rejection above and Kang further discloses further comprising a substrate on which the first driving coil and the second driving coil are arranged (216, 226), and the substrate is configured to surround the first surface of the housing, the second surface of the housing, and the third surface of the housing (as shown in Fig. 1).

Claims 2, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2015/0296143) in view of Hatase (JP 2018173572, as evidenced by the machine translation), further in view of Akami (JP 2006180094, as evidenced by the machine translation).   
Regarding claim 2, modified Kang teaches as is set forth in claim 1 rejection above but does not specifically disclose wherein a fastening hole, configured to fit the first buffer member, is formed in the reinforcing member.
However Akami, in the same field of endeavor because both teaches a camera module, teaches wherein a fastening hole (Figs. 1-2, 1a), configured to fit the first buffer member (13), is formed in the reinforcing member (as show in Figs. 1-2, the buffer 13 is formed in the reinforcing member 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Kang in view of Hatase with the wherein a fastening hole, configured to fit the first buffer member, is formed in the reinforcing member as taught by Akami, to improve the rigidity of the camera module. 
Regarding claim 12, Kang discloses as is set forth in claim 11 rejection above but does not specifically disclose further comprising a reinforcing member formed integrally on the movable body.
However Hatase, in the same field of endeavor because both teaches a camera module, teaches further comprising a reinforcing member (Fig. 4, 107) formed integrally on the movable body (100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Kang with the further comprising a reinforcing member formed integrally on the movable body as taught by Hatase, to improve the rigidity of the camera module. 
Modified Kang does not specifically disclose a reinforcing member configured to have a fastening hole engaged with the first buffer member.
However Akami, in the same field of endeavor because both teaches a camera module, teaches a reinforcing member (1) configured to have a fastening hole (1a) engaged with the first buffer member (13, as show in Figs. 1-2, the buffer 13 is formed in the reinforcing member 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Kang in view of Hatase with the reinforcing member configured to have a fastening hole engaged with the first buffer member as taught by Akami, to improve the rigidity of the camera module. 
Regarding claim 17, Kang discloses as is set forth in claim 16 rejection above but does not specifically disclose further comprising a reinforcing member that is integrally formed on the first frame.
However Hatase, in the same field of endeavor because both teaches a camera module, teaches further comprising a reinforcing member (Fig. 4, 107) that is integrally formed on the first frame (100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Kang with the further comprising a reinforcing member that is integrally formed on the first frame as taught by Hatase, to improve the rigidity of the camera module. 
Modified Kang does not specifically disclose one or more second buffer members formed in the reinforcing member, and configured to reduce impact forces between the first frame and the housing.
However Akami, in the same field of endeavor because both teaches a camera module, teaches one or more second buffer members (13) formed in the reinforcing member (as show in Figs. 1-2, the buffer 13 is formed in the reinforcing member 1), and configured to reduce impact forces between the first frame and the housing (as show in Figs. 1-2, the buffer 13 is formed in the reinforcing member 1 to reduce impact forces).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the camera module of Kang in view of Hatase with the one or more second buffer members formed in the reinforcing member, and configured to reduce impact forces between the first frame and the housing as taught by Akami, to improve the rigidity of the camera module. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        9 August 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872